UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50385 GrowLife, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 90-0821083 (I.R.S. Employer Identification No.) 500 Union Street, Suite 406, Seattle, WA 98101 (Address of principal executive offices and zip code) (800) 977-5255 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes £ No S As of August 19, 2014 there were 871,903,771 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited except as noted) 3 Condensed Consolidated Balance Sheets as ofJune 30, 2014 and December 31, 2013 (audited) 3 Condensed Consolidated Statements of Operationsfor the three and six months ended June 30, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flowsfor the six months ended June 30, 2014 and 2013 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 30 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 37 ITEM 4 Controls and Procedures 37 PART II OTHER INFORMATION 38 ITEM 1A. Risk Factors 38 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 47 ITEM 5 Other Information 48 ITEM 6 Exhibits and Reports on Form 8-K 48 SIGNATURES 50 - 2 - PART 1 - FINANCIAL INFORMATION ITEM 1. Financial Statements GROWLIFE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2014 December 31, 2013 ASSETS (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $0 and $0, respectively Inventory, net Prepaid expenses Other receivable - Deposits Total current assets EQUIPMENT, NET OTHER ASSETS Investment in related party Intangible assets, net Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES: Accounts payable - trade $ $ Accrued expenses Deferred revenue - Derivative liability Related party note payable - Total current liabilities LONG TERMLIABILITIES: Convertible notes payable COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock - $0.0001 par value, 3,000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.0001 par value, 3,000,000,000 shares authorized, 830,078,439 and 755,694,870 shares issued and outstanding at 3/31/14 and 12/31/13, respectively Additional paid in capital Unrealized gain on related party investment Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - GROWLIFE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, Six Months Ended, June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 NET REVENUE $ COST OF GOODS SOLD GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) OTHER INCOME (EXPENSE): Change in fair value of derivative - ) ) Loss on extinguishment of debt - - - ) Interest expense, net ) Warrant expense - ) - ) Total other income (expense) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Income taxes - current benefit - NET INCOME (LOSS) $ $ ) $ ) $ ) Basic and diluted income (loss) per share $ $ ) $ ) $ ) Weighted average shares of common stock outstanding- basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - GROWLIFE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SixMonths Ended, June 30, 2014 June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities Depreciation and amortization Amortization of intangible assets Change in inventory reserve - Stock based compensation - Common stock issued for services Amortization of debt discount Change in fair value of derivative liability Expense related to warrant Loss on extinguishment of debt - Accrued interest on convertible notes payable Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses ) ) Other receivable - Deposits ) - Other assets - ) Accounts payable ) Accrued expenses Deferred revenue ) ) CASH (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid to acquire Rocky Mountain Hydroponics - ) Cash acquired from acquisition ofRocky Mountain Hydroponics - ) Capital expenditures ) ) NET CASH (USED IN) INVESTING ACTIVITIES: ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of common stock - Proceeds from the issuance of convertible note - Proceeds from options exercised Payment of notes payable - Proceeds from notes payable - related party - Payments of notes payable - ) Payments of notes payable - related party ) - Procceds from credit line - NET CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $
